Title: From George Washington to Samuel Blachley Webb, 25 October 1782
From: Washington, George
To: Webb, Samuel Blachley


                  
                     
                     SirHead Quarters Ver Planks Point Octr 25th 1782
                  
                  After the right Wing of the Army has marched; On Sunday the 27th inst. you will remove the Camp of the Light Corps to a convenient & warm position just in the rear of the Continental Village, where you will remain untill further Orders, continuing to do the duty of the Lines & advanced Posts in the following manner: One compleat Company to mount at the Post of Dobbs Ferry, One Company to be divided between the Block Houses of Ver Planks & Stoney Points, and two Companies to be kept constantly in your front on this side the Croton, these latter should be continually removing from place to place, & keeping up Patroles incessantly in such manner, as you shall think best calculated to cover the Country & prevent surprize.
                  The Garrisons of Ver Planks & Stoney Point must be relieved before seven OClock on Sunday Morng next, and all your detached Commands may hereafter be relieved Weekly.
                  You will keep up, as far as your Situation will admit, a communication with Col. Sheldon who commands at Bedford, & send out Scouts towards the Enemys Lines whenever you may judge there is occasion; reporting to me every remarkable occurrence which shall come to your knowledge & sending all Deserters who may arrive at any of your Posts to Head Quarters.  I am Sir &c.
                  
                     P.S.  Altho there will not be a feild Officers Command at Dobbs Ferry, yet the importance of the post renders it essential, that the Major whose Battalion is on duty, should be there to superintend the general business of that Post.
                  
                  
               